United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1164
Issued: February 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 13, 2011 appellant filed a timely appeal from the March 11, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $20,373.82 overpayment of
compensation; and (2) whether OWCP abused its discretion by refusing to waive recovery of the
overpayment.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on November 12, 1999 appellant, then a 43-year-old labor relations
assistant, sustained traumatic medial collateral ligament sprains of both knees, traumatic
arthropathy of the right knee, right meniscus tear and traumatic arthropathy of both lower legs.
The record contains a January 24, 2011 letter in which an OWCP medical adviser stated
that the record reveals that appellant received three schedule awards for her left leg: a
February 12, 2001 award (20 percent impairment); a September 11, 2003 award (20 percent
impairment); and a June 20, 2007 award (17 percent impairment). The medical adviser opined
that the three schedule awards should have been combined under the Combined Values Chart
starting on page 604 of the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001). He stated that the result of combining these
figures would be a 47 percent impairment rating and posited that appellant actually received
schedule awards for a total left leg impairment of 57 percent.
In a February 7, 2011 notice, OWCP advised appellant of its preliminary determination
that she received a $20,373.82 overpayment of compensation and stated, “You were awarded 17
percent additional schedule award benefits for your left leg when your actual entitlement was 7
percent of your left leg, which resulted in an overage of 10 percent of schedule award benefits
for your left leg during your May 4, 2007 [through] April 10, 2008, award.” It also determined
that she was not at fault in the creation of the overpayment. OWCP advised appellant that she
could submit evidence challenging the fact, amount or finding of fault and request waiver of the
overpayment. It requested that she complete and return an enclosed financial information
questionnaire within 30 days even if she was not requesting waiver of the overpayment.
Regarding the creation of the overpayment, OWCP further stated:
“On June 20, 2007, you were issued a decision that awarded you an additional 17
percent permanent partial impairment of your left leg. On January 24, 2011, the
[d]istrict [m]edical [a]dviser reviewed your claim and determined that your
impairment rating was not combined correctly and provided you with an
additional 17 percent impairment of your left leg, instead of 7 percent of your left
leg. The failure to combine your previous awards with this award caused your
impairment rating to be calculated incorrectly and as a result you received 10
percent more than you were entitled to. You were overpaid from July 20, 2007
through April 10, 2008.”
***
“You were paid $34[,]529.78 for the period May 4, 2007 [through] April 10,
2008. Your correct entitlement is $14[,]155.93 for the period May 4, 2007
[through] July 19, 2007. You[r] overpayment amount is $20[,]373.82 for the
period July 20, 2007 [through] April 10, 2008.”

2

Appellant requested waiver of the overpayment and submitted a financial information
questionnaire with supporting documents.
In a March 11, 2011 decision, OWCP determined that appellant received a $20,373.82
overpayment of compensation. It found that she was not at fault in creating the overpayment but
that the overpayment was not subject to waiver because her monthly income exceeded her
monthly expenses by more than $50.00. Regarding the creation of the overpayment, OWCP
stated, “You were awarded 17 percent additional schedule award benefits for your left leg when
your actual entitlement was 7 percent of your left leg, which resulted in an overage of 10 percent
of schedule award benefits for your left leg during your May 4, 2007 [through] April 10, 2008,
award.”
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.2 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”3
Section 8116(a) of FECA provides that while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.4
In determining whether a claimant has discharged her burden of proof and is entitled to
compensation benefits, OWCP is required by statute and regulations to make findings of fact.5
OWCP procedures further specify that a final decision of OWCP must include findings of fact
and provide clear reasoning which allows the claimant to “understand the precise defect of the
claim and the kind of evidence which would tend to overcome it.”6 These requirements are
supported by Board precedent.7
2

5 U.S.C. § 8102(a).

3

Id. at § 8129(a).

4

Id. at § 8116(a).

5

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

7

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

3

It is well established that, once OWCP accepts a claim, it has the burden of justifying the
termination or modification of compensation benefits. In establishing that its prior acceptance
was erroneous, OWCP is required to provide a clear explanation of the rationale for rescission.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP did not adequately support the basis for its finding that
appellant received a $20,373.82 overpayment of compensation. Prior to OWCP’s issuance of its
February 7, 2011 preliminary overpayment notice, it had not made any determination that
appellant received schedule award monies for her left leg to which she was not entitled. As
noted, before OWCP modifies an award of compensation it must clearly explain the basis for
such modification.9 Through the overpayment, it effectively rescinded a portion of appellant’s
entitlement to schedule award compensation, but it did not adequately explain the basis for such
action. In its February 7, 2011 preliminary overpayment notice, OWCP mentioned a January 24,
2011 report of the medical adviser but it did not provide an explanation of the calculations
described by the medical adviser or discuss the basis for the calculations. Under these
circumstances, appellant would not adequately understand, with respect to the creation of the
claimed overpayment, the precise defect of her claim and the kind of evidence which would tend
to overcome it. Moreover, OWCP did not address that section of the procedure manual that
provides that, if a subsequent calculation of a schedule award results in a lower percentage of
impairment, a finding should be made that the claimant has no more than the percentage of
impairment originally awarded and there is no basis for declaring an overpayment.10
For these reasons, OWCP did not adequately justify or explain its claim that appellant
received a $20,373.82 overpayment of compensation and the case shall be remanded to OWCP
to further develop and clarify this matter.11 After such development as its deems necessary, it
shall issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received a $20,373.82 overpayment of compensation. The case is remanded to OWCP for
further development.

8

John W. Graves, 52 ECAB 160, 161 (2000).

9

Id.

10

See supra note 6 at Chapter 2.808.7(b)(4).

11

Given the Board’s disposition of the first issue of this case, it is not necessary to address the second issue.

4

ORDER
IT IS HEREBY ORDERED THAT the March 11, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: February 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

